 1   MICHAEL J. HADDAD (State Bar No. 189114)
     JULIA SHERWIN (State Bar No. 189268)
 2   MAYA RODRIGUEZ SORENSEN (State Bar No. 250722)
     TERESA ALLEN (State Bar No. 264865)
 3
     HADDAD & SHERWIN LLP
 4   505 Seventeenth Street
     Oakland, California 94612
 5   Telephone: (510) 452-5500
     Facsimile: (510) 452-5510
 6
     Attorneys for Plaintiff I.F.
 7

 8   JOHN L. BURRIS, Esq., SBN 69888
     ADANTE D. POINTER, Esq., SBN 236229
 9   PATRICK M. BUELNA, Esq., SBN 317043
     LAW OFFICES OF JOHN L. BURRIS
10   Airport Corporate Center
11   7677 Oakport St., Suite 1120
     Oakland, CA 94621
12   Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
13
     Attorneys for Plaintiff R.F.
14

15                                   UNITED STATES DISTRICT COURT
16                                  EASTERN DISTRICT OF CALIFORNIA
17
     I.F., by and through her guardian ad litem SHASTA       )
18   SKINNER, individually and as successor-in-interest to   )   No: 2:18-cv-00673-JAM-CKD
     Decedent RONELL FOSTER; R.F., by and through his        )
19   guardian ad litem SHENA BATTEN, individually and        )
                                                             )   STIPULATION AND ORDER TO
     as successor-in-interest to Decedent RONELL             )
20                                                               MODIFY PRETRIAL SCHEDULING
     FOSTER; PAULA MCGOWAN, individually; and                )   ORDER
     RONELL FOSTER, SR., individually.                       )
21
                                                             )
22                  Plaintiffs,                              )
     vs.                                                     )
23                                                           )
                                                             )
     CITY OF VALLEJO, a municipal corporation; RYAN          )
24   MCMAHON, individually and in his official capacity as   )
     a Police Officer for the CITY OF VALLEJO; and           )
25   DOES 1-50, inclusive.                                   )
26                                                           )
                    Defendants.                              )
27                                                           )

28

     No: 2:18-cv-00673-JAM-CKD STIPULATION AND ORDER TO MODIFY PRETRIAL SCHEDULING ORDER     1
 1          The parties respectfully request that the Court modify the case management and trial dates

 2   as follows:

 3    Case Event                      Current Date                        Proposed Date
 4        1. Expert disclosures       August 2, 2019                      November 4, 2019
 5        2. Rebuttal expert          August 16, 2019                     November 25, 2019
             disclosures
 6        3. Joint Statement          September 20, 2019                  December 20, 2019
 7           summarizing all law
             and motion
 8        4. Close of discovery       October 4, 2019                     January 27, 2020

 9        5. Filing of                November 12, 2019                   February 25, 2020
             Dispositive Motions
10        6. Hearing on               December 10, 2019                   March 24, 2020 at 1:30 p.m.
             dispositive motions
11
          7. Pretrial conference      January 31, 2020                    May 1, 2020 at 10:00 a.m.
12

13        8. Trial                    March 9, 2020                       August 3, 2020 at 9:00 a.m.

14

15
     Good Cause to Continue Pretrial Dates:
16
            As of the filing of this stipulation, plaintiffs have still not received all the requested
17
     discovery. Plaintiffs sent requests for production of documents in August 2018 and October 2018.
18
     However, due to defendants’ ongoing internal investigation of this matter, and a disagreement
19
     regarding the stipulated protective order, crucial documents were not produced until March of
20
     2019. Additional documents must still be produced, including defendant McMahon’s personnel
21
     file, and videos of interviews. Plaintiffs must have these documents before proceeding with
22
     depositions of the defendants.
23
            The parties are asking for the court to extend the scheduling order dates by approximately
24
     three months. Counsel for Plaintiff I.F. have two wrongful death trials scheduled in June and July
25
     of 2019 both in the Eastern District. Counsels for Plaintiffs R.F., Ronell Foster, Sr. and Paula
26
     McGowan have a personal injury case involving traumatic and permanent brain injury as well as
27

28

     No: 2:18-cv-00673-JAM-CKD STIPULATION AND ORDER TO MODIFY PRETRIAL SCHEDULING ORDER                 2
 1   two wrongful death trials scheduled for June 2019. For this reason, we request an extension of the

 2   trial date until August 2020.

 3          For the forgoing reasons, the parties respectfully request that the Court modify the case

 4   management order as requested herein.

 5

 6 DATED: April 29, 2019                              HADDAD & SHERWIN LLP

 7
                                                      By:/s/ Maya Rodriguez Sorensen
 8

 9                                                         MAYA RODRIGUEZ SORENSEN
                                                           Attorneys for Plaintiff I.F.
10

11

12
     DATED: April 29, 2019                          City Attorney for the City of Vallejo
13

14                                                   /s/ Timothy R. Smyth
                                                    TIMOTHY R. SMYTH
15                                                  Deputy City Attorney
16                                                  Attorney for Defendants,
                                                    CITY OF VALLEJO, et al.
17

18

19   DATED: April 29, 2019                          Law Offices of John Burris
20
                                                     /s/ Patrick Buelna
21
                                                    PATRICK BUELNA
22                                                  Attorney for Plaintiffs, R.F., et al.

23
     IT IS SO ORDERED.
24

25   DATED: 4/30/2019                             /s/ John A. Mendez___________

26                                                Hon. John A. Mendez
                                                  U. S. District Court Judge
27                                                Eastern District of California
28

     No: 2:18-cv-00673-JAM-CKD STIPULATION AND ORDER TO MODIFY PRETRIAL SCHEDULING ORDER                3
